Citation Nr: 1541855	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-29 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable disability rating for service-connected hearing loss.  

3. Entitlement to an initial compensable disability rating for service-connected gunshot wound of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the RO. The Veteran testified at a Board video-conference hearing held in January 2011 before a Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

The Board notes that the VLJ who conducted the January 2011 hearing has since retired. So, pursuant to 38 U.S.C.A. § 7107(c)  and 38 C.F.R. §§ 20.707 , 20.717, the Veteran was informed by letter dated in July 2015 of his right to have another hearing before a different Veterans Law Judge who would ultimately decide his appeal. The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing. In August 2015, the Veteran responded that he did not want another hearing and requested that his claims be decided based on the evidence of record.

The Board previously remanded the issues in November 2012 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.


FINDINGS OF FACT

1. PTSD has most nearly approximated occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

2. The June 2008 VA examination reflected Level I hearing for the right ear and Level I hearing for the left ear.

3. Gunshot wound of the left forearm is manifested by subjective complaints of minimal weakness, local discomfort and pain of the left proximal forearm and painful scar; objective findings include a scar that measured 3.5 in X 0.5 in and without inflammation, edema, keloid formation, elevation, depression, joint abnormality muscle involvement or nerve involvement.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating for the PTSD are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2015).

3. The criteria for 10 percent initial rating, but no more, for gunshot wound scar of the left forearm have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (as in effect prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in February 2008. The claim was last adjudicated in March 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with this claim herein decided. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claims for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that the claims were remanded by the Board in November 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand requested that the AOJ have the Veteran scheduled for VA examinations to evaluate the manifestations of his PTSD, bilateral hearing loss and gunshot wound of the left forearm. Here, the Veteran was scheduled for the appropriate VA examinations to evaluate the manifestations of his disabilities; however, he failed to report for the VA examinations. Given the Veteran's failure to cooperate with the VA's efforts to assist him with the factual development of his claims, no further effort will be expended to assist him in this regard and his claims will be evaluated on the evidence of record. See 38 C.F.R. § 3.655 (b). Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations in June 2008. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

PTSD

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

The June 2008 VA examination reflects that the Veteran's symptoms of PTSD resulted in functional impairment that was mild to moderate. He was able to maintain full-time employment although he did have a somewhat checkered work history as far as losing multiple jobs over a ten year period. While the Veteran was presently divorced, he was able to maintain his marriage for over 15 years. He had a good relationship with his daughter. He did not engage in social interaction other than limited involvement with his siblings. He demonstrated considerable anxiety and depression; however, his judgment and thinking were not affected. 

On mental status evaluation, the Veteran's appearance and hygiene were appropriate. He was alert and oriented in all spheres. His affect was appropriate and mood euthymic. He was anxious and close to tearful while relaying the stressor and had considerable difficulty reporting the incident. Memory, attention and concentration skills appeared to be intact. He demonstrated no difficulties on measures of verbal abstraction, reasoning or social judgment. He did report feeling suspicious around others who spoke a foreign language that he did not understand. He believed he was able to predict future events and that through prayers to his fallen brothers in Vietnam he was able to intercede for others if they needed his assistance. He reported having a better mood since initiating therapy and taking medication but prior to that he noted that he was depressed and angry all of the time. He felt persecuted and thought that led to the demise of his marriage. He continued to feel as though "life is a struggle." Despite his improved mood, he still estimated his current mood to be a 3 on a scale of 0 to 10. Frequently, he was unable to see a light at the end of the tunnel; however, he denied any current or past attempts to injure himself and denied thoughts of suicide. Although he reported that he had thoughts, at times, that it would not be a loss if he died.

He reported his eating was very sporadic and that at times he neglected or forgot to eat for a period of time; however, he denied any significant weight change. He did not sleep well (it took him a long time to fall asleep, he is a light sleeper and awoke 2-3 times throughout the night) and often felt tired. Sometimes throughout the night he awoke with a "sense of foreboding" and had to check his house for any intruders. He was only able to go back to sleep once his house had been secured. Though he spent 6 hours in bed, he did not sleep for that period of time. He had unpleasant dreams throughout the night but could not recall their content.

He lived in his own home and his older brother had been staying with him recently after the death of their parents. He worked on a daily basis and maintained the care for his home, though he did have a cleaning service that cleaned his home once per week. He independently obtained things he needed from the store although he did report difficulty going in at times. He meticulously managed his own finances. His leisure time was spent watching television (movies or sports). He read every night (mostly classical novels) and enjoyed fishing and hunting. He had no involvement with any social organization and reported that generally stayed to himself. Crowds bothered him. When he was in "fluid" crowds with people moving he was not as bothered but in stationary crowds he was bothered because he felt he would not be able to withdraw if needed.

Prior to initiating therapy, he was unable to talk about his experiences in Vietnam and he continued to experience considerable difficulty doing so. He reported feelings of general detachment from others. In addition to his sleep impairment, he had on-going problems with irritability. A GAF score of 55 was assigned for his diagnosed PTSD.

In a February 2009 statement, the Veteran's private treating psychologist reported that the Veteran suffered from symptoms of chronic, severe PTSD since Vietnam. Reported symptoms of his PTSD included severe, chronic depression, incapacitating anxiety, nightmares, frequent, violent flashbacks, inability to form intimacy and closeness in relationships, unstable work history, avoidance, startle response, inability to be in crowded situations resulting in a lack of viable social life and an overall loss of basic quality of life. The psychologist assigned a GAF score of 40 for the Veteran's PTSD.

In this case, the Board finds that the evidence shows that the Veteran had PTSD symptoms such as depressed mood; anxiety; some suspiciousness; chronic sleep impairment; disturbances of mood; and, difficulty in establishing and maintaining effective work and social relationships.  He consistently reported impairment in social functioning in that he did not engage in social interaction other than limited involvement with his siblings. However he had a good relationship with his daughter and had been able to maintain his marriage for 15 years prior to divorce. 

Occupationally, he was able to maintain full-time employment although he did have a somewhat checkered work history as far as losing multiple jobs over a ten year period.

The VA psychologist has assigned the Veteran a GAF score of 55 (June 2008). This score is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation or school functioning (e.g., few friends, conflicts with peers or co-workers).
This GAF score is representative of the criteria for a rating of 50 percent.
  
Thus, the Board concludes that this evidence demonstrates that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships and finds that the service-connected disability picture more closely resembled the criteria for a 50 percent rating, but no higher for the period of the appeal from October 30, 2007.

While the Board is cognizant that in the February 2009 treatment statement the Veteran's treating psychologist concluded that the Veteran's PTSD was severe and assigned a GAF score of 40, the Board notes that findings of objective mental status examination were not documented. Regardless, the psychologist did document symptoms contemplated by the 50 percent criteria, including depression, flashbacks, anxiety, nightmares, and impairment in social and work functioning. Moreover, although in the February 2009 statement the psychologist ultimately found that these PTSD symptoms were severe, that determination is, in fact, an adjudicatory function.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Again, here, upon review of all the evidence of record, to include the June 2008 examination report and the February 2009 treatment statement, the Board finds that the Veteran's symptoms more closely approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  Therefore, on this record, a rating in excess of 50 percent is not warranted.   

The Board finds in reaching this conclusion that the overall severity of the service-connected PTSD is not shown to have significantly changed during the course of his appeal. In reaching this conclusion, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 50 percent rating is indicative of the Veteran's overall disability picture, reflecting the effects of his PTSD on social and occupational impairment. 

The weight of the evidence does not establish that the service-connected PTSD has caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, particularly given the fact that the Veteran has not demonstrated more significant vocational impairment, and, has few, if any, of the symptoms listed in the criteria for a 70 percent rating.  Neither the lay nor medical evidence suggests periods of violence during the appeal period.  Additionally, there is no indication of homicidal or suicidal ideation, intent or plan. The Board finds that the weight of the evidence demonstrates that the Veteran is not a danger to self or others. Further, the June 2008 report of VA examination reflects that the Veteran behaved appropriately. In addition, there was no indication of an inability to perform activities of daily living. In this regard, the Veteran consistently presented with appropriate appearance and hygiene. Also, though he complained of depression, there was no indication that his depression affected his ability to function. To that end, he lived in his own home, worked on a daily basis, maintained the care for his home, independently obtained things he needed from the store and meticulously managed his own finances. In his leisure time he watched television (movies or sports), read classical novel and enjoyed fishing and hunting. Finally, he had no impairment in his orientation. While there is evidence of social impairment, the weight of the evidence does not demonstrate inability to establish and maintain effective relationships as the evidence indicated that the Veteran maintains a good relationship with his daughter, was able to maintain a marriage for 15 years and had involvement with his siblings (and even lived with his one brother). Thus, the Board finds that the weight of the evidence does not demonstrate that a 70 percent schedular rating is warranted in this case. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted at any time for the period of this appeal.

On June 2008 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
10
45
70
Left
5
10
45
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the June 2008 audiometric evaluation results in designation of Level I hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

The Board points out that the results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

The Board has considered the lay evidence with regard to the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination reports documented above also consider the impact his hearing loss had on his ordinary conditions of life including his ability to work, namely that he had difficulty hearing with background noise. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Gunshot Wound of the Left Forearm

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin. Specifically, these amendments concern 38 C.F.R. § 4.118, DCs 7800-7805. As these amendments apply to applications for benefits received by VA on or after October 23, 2008, these new regulations do not apply to the instant claim. These regulations provided for consideration of the new regulations upon request by the Veteran. However, in this case, no such request has been made. 

Under the applicable criteria for evaluating scars prior to October 23, 2008, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 sq. in. (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 sq. in.; 3) are superficial, do not cause limited motion, and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination. See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804. 

Higher ratings may be assigned where the scar is either deep or causes limitation of motion and covers an area exceeding 12 sq. in.  Alternatively, scars may be rated based on the limitation of function of an affected part. 38 C.F.R. § 4.118, DC 7805.

In a June 2008 VA examination, the Veteran complained of minimal weakness of the left proximal forearm muscles and local discomfort and pain of the left proximal forearm. He could not handle weights more than 20 pounds with his left hand (he is right handed). He denied having frequent infections or scar breakdown. He denied having bone infection or osteomyelitis and denied having any chronic symptoms related to the left elbow and wrist joint. His pain and discomfort occurred mostly during weather changes, especially cold weather. He reported that he was able to perform his daily routine activities and usual duties of his occupation.

Objectively, there was a well healed superficial scar that measured approximately 3.5 in x .5 in over the posteromedial aspect of the proximal left forearm below the elbow. The scar was slightly pale when compared to the surrounding skin. There were no signs of inflammation, edema or keloid changes. There were no adhesions; the scar was not elevated or depressed. There was no obvious atrophy or wasting of the muscles of the left forearm especially in the proximal area. The circumference of the left forearm is the same as that of the right forearm. The scar is located over the Group 7 muscles of the left forearm. There were no obvious adhesions or tendon damage. There was no bone joint or nerve damage. The movement of the left elbow joint and left wrist joint were within normal range and not painful. Repetitive movements were normal and not painful. There was no muscle herniation. Sensation was slightly impaired around the scar but intact of the left hand. Grip and circulation in the left hand was normal.

In January 2011, the Veteran testified that the scar of the left forearm was painful.  He indicated that the scar was painful on the surface and that if he moves his hand in a certain way, the scar stretches and hurts.  

The Board finds that the evidence is in equipoise as to whether there is a painful scar and, resolving any doubt in the Veteran's favor, a 10 percent rating is warranted for the scar of the left forearm.  The VA examination in June 2008, showed the Veteran's scar was not painful or unstable and, at most, measured 3.5 in cm by .5 in.  There were no signs of inflammation, edema or keloid changes. There were no adhesions and the scar was not elevated or depressed. Additionally movement of the left elbow joint and left wrist joint were within normal range and not painful.  However, in January 2011, the Veteran credibly testified that he experience a painful scar.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  While the Veteran did not report for the VA examination scheduled after the Board hearing, the Board finds that the evidence of record with regard to the scar is sufficient to render a decision.  The Board finds that a 10 percent rating, but not more, is warranted for the residual scar of the gunshot wound of the left forearm.

Regarding any muscle injury, the diagnostic code which is most appropriate for any muscle involvement is MG VII. In this regard, the evidence demonstrates that the scar is located over the Group 7 muscles of the left forearm. However, as documented, there was no obvious atrophy or wasting of the muscles of the left forearm especially in the proximal area. The circumference of the left forearm is the same as that of the right forearm. There were no obvious adhesions or tendon damage and there was no muscle herniation. As no muscle involvement has been demonstrated, a compensable rating is not warranted under criteria that contemplate muscle disability. See 38 C.F.R. § 4.73, Diagnostic Code 5307.

As it relates to any neurological impairment arising from the gunshot wound of the left forearm, though sensation was slightly impaired around the scar, there was no nerve damage. Additionally, grip strength and circulation in the left hand was normal. Thus a compensable rating for neurological impairment is not warranted under criteria that contemplate neurological disability. See 38 C.F.R. § 4.124a.

It is again noted that additional examinations to address any muscle or neurological disability were scheduled and the record reflects that the Veteran did not report for those examinations.  The Board finds that to the extent that the Veteran testified in January 2011 regarding symptoms of coldness, numbness, weakness and pain in the hand and forearm, the Veteran did not cooperate with efforts to provide additional examinations to address the reported symptoms.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain, numbness or weakness and while lay persons are competent to provide opinions on some medical issues, an opinion as to the etiology of the claimed symptoms with regard neurological or muscle conditions falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Such diagnoses require clinical or diagnostic testing and require knowledge of the complexities of the musculoskeletal and neurological systems that the Veteran is not competent to address. 

Extraschedular Consideration

The rating criteria contemplate the Veteran's symptomatology for his PTSD, hearing loss and gunshot wound of the left forearm. Referral for consideration of extraschedular ratings is therefore not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). Regarding the hearing loss, audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation. See Martinak, supra. Here, the evidence reflects that the audiologists have considered the effects of the Veteran's hearing loss on his functioning and have reported no significant effects. With regard to the PTSD and gunshot wound of the left forearm, the symptoms and effects, including depression, flashbacks, anxiety, nightmares, and impairment in social and work functioning productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships (PTSD) and well healed superficial painful scar over the posteromedial aspect of the proximal left forearm below the elbow that measured 3.5 in X 0.5 in without inflammation, edema, keloid formation, elevation, depression, joint abnormality muscle involvement or nerve involvement (gunshot wound of the left forearm) are fully contemplated by the applicable rating criteria. Thus, the Board finds that referral for extraschedular evaluation is not indicated by this evidence.

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected PTSD, hearing loss, or gunshot wound of the left forearm and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.


	(CONTINUED ON NEXT PAGE)





ORDER

An initial, compensable rating for bilateral hearing loss is denied.

An increased rating of 50 percent, but no higher for the service-connected PTSD from October 30, 2007 is granted subject to regulations governing the payment of monetary awards.

An initial 10 percent rating gunshot wound scar of the left forearm is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


